DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed September 28, 2021 have been fully considered but they are not persuasive. 

In response to applicant’s argument on page 6 that Petersson ’732 fails to disclose that the pair of antenna elements having orthogonal orientations and rotated by a rotation angle relative to the first and second antenna element orientations, respectively, are located in the center of the antenna array, Petersson ’732 discloses that null-filling antenna elements (e.g. 10 in FIG. 1 or 38 in FIG. 5) may have any position along the column of antenna elements in the array antenna (see column 5, lines 19-22 and 40-46). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to place the null-filling antenna elements in any position, such as the center of the array, to obtain predictable results. Therefore, the rejection of claim 14 as being unpatentable over Petersson et al. ’458 n view of Petersson et al. ’732 in the Office Action of July 1, 2021 applies to amended claim 9 that includes the recitations of cancelled claim 14.

Drawings
The drawings received on September 28, 2021 are acceptable.

Specification
The substitute specification filed September 28, 2021 has not been entered because it does not conform to 37 CFR 1.125(b) and (c) because: it lacks a statement the substitute specification includes no new matter. 

Please note that the abstract with the substitute specification filed September 28, 2021 does not comply with the guidelines for preparation of patent abstracts (see MPEP 608.01(b)) and is inconsistent with the amended abstract of July 18, 2018 that complies with the guidelines for patent abstracts.

The disclosure is objected to because of the following informalities:
on page 5, line 9, “second, opposite, side” should be “second opposite side”;
on page 5, line 20, “same, first, antenna” should be “same first antenna”;
on page 5, lines 21-22, “same, second, antenna” should be “same second antenna”;
on page 9, lines 25, 26 and 28, “weighing” should be “weighting” (see page 9, lines 23-24)
on page 9, line 28, “)” should be deleted;
on page 10, line 24, “same, first, antenna” should be “same first antenna”;
on page 10, line 25, “same, second, antenna” should be “same second antenna”;
on page 15, lines 23 and 25, “collocated” should be “co-located” (see page 15, line 21);
on page 15, line 28, the comma after “same” should be deleted;
on page 16, line 1, the comma after “same” should be deleted;
on page 19, lines 21 and 23, the comma after “same” should be deleted;
on page 20, lines 1-2, “same, first, antenna” should be “same first antenna”;
on page 20, lines 2-3, “same, second, antenna” should be “same second antenna”;
on page 22, lines 1-2, “same, first, value” should be “same first value”;
on page 23, lines 10 and 12, the comma after “same” should be deleted;
on page 25, line 24, “same, first, value” should be “same first value”; and
on page 26, line 22, it appears that “applied 540” should be “applied at 540.”
Appropriate correction is required.

Claim Objections
The claims are objected to because of the following informalities: 
a. 	in claim 1, lines 37-38, “except for an antenna of the second plurality at a second end of the antenna array, where the first weighting element has a non-zero value” is grammatically awkward;

c.	in claim 9, the limitation on lines 36-37 should be deleted since it duplicates lines 12-13; and
d.	in claim 9, the limitation on lines 38-39 should be deleted since it duplicates lines 15-16.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
Claims 9, 10 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Petersson et al. (US Publication No. 2016/0301458 A1 cited in the IDS filed April 4, 2019 and hereinafter referred to as “Peterson et al. ’458”) in view of Petersson et al. (US Patent No. 8,212,732 B2 cited in the IDS filed April 4, 2019 and hereinafter referred to as “Petersson et al. ’732”).
With regard to claim 9, FIG. 2 of Petersson et al. ’458 discloses a signal distribution network comprising first and second antenna ports (e.g. P1A, P2A; P1C, P2C) and configured to distribute first and second signals from, or to, respective ones of the first and second ports to, or from, the first and second pluralities of antenna elements via distribution nodes (i.e. the outputs of beamforming arrangement 17), wherein each antenna elements has an antenna element orientation and some of the antenna elements of the first plurality (e.g. the antenna element corresponding to P1A) are co-located with corresponding ones of the antenna elements of the second plurality (e.g. the antenna element corresponding to P2A) wherein the signal distribution network causes:
feeding the first signal to, or from, the first and second pluralities of antenna elements via the distribution nodes (i.e. the outputs of beamforming arrangement 17) using a first ordered weighting set (see paragraph [0045]);

the first ordered weighting set (see w1 in paragraph [0037]) wherein each non-zero valued first weighting element being configured to provide a first signal contribution factor for first and second polarizations when combined with the antenna element orientation for the distribution node wherein at least one of the first signal contribution factors differs from the other first signal contribution factor (see paragraphs [0036] and [0038]); 
the second ordered weighting set (see w3 in paragraph [0042]) wherein each non-zero valued second weighting element being configured to provide a first signal contribution factor for first and second polarizations when combined with the antenna element orientation for the distribution node wherein the second signal contribution factors for the first polarization corresponds to complex conjugates of the first signal contribution factors for the second polarization in reverse order (see paragraphs [0037], [0041] and [0042]).
Petersson et al. ’458 discloses the claimed invention including the first plurality of antenna elements having a same first antenna element orientation and the second plurality of antenna elements having a same second antenna element orientation and wherein the first and second antenna element orientations are orthogonal. (See paragraphs [0009] and [0031]) However, Petersson et al. ’458 does not teach a pair of antenna elements located in the center of the antenna array wherein the antenna elements orientations of the pair are orthogonal and rotated by a rotation relative to the first and second element orientations, respectively. Petersson et al. ‘732 discloses a pair of antenna elements (see 22h and 22v in FIG. 1 and 38 in FIG. 5) wherein the antenna elements orientations of the pair are orthogonal and rotated by a rotation relative to the first and second element orientations, respectively (see column 4, lines 17-25 wherein distributing a signal to the vertically polarized slot 22v with the horizontally polarized slots 14h-21h and distributing a signal to the horizontally polarized slot 22h with the vertically polarized slots 14v-21v corresponds to a rotation of antenna 10 with respect to the other antennas and column 5, lines 33-39). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Petersson et al. ‘732 with Petersson et al. ’458 in order to increase path gains in the null directions. (See Petersson et al. ‘732, column 2, lines 6-8) Furthermore, Petersson et al. ‘732 discloses that the null-filling antenna element may have any suitable position along the array antenna (see column 5, lines 19-22). Since the antenna array has limited/finite locations for placing antenna elements, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to place the null-filling antenna element (i.e. 38 in FIG. 5 or 10 in FIG. 1) in any position, including the center of the array, to obtain predictable results.  
With regard to claim 10, Petersson et al. ’458 in view of Petersson et al. ’732 disclose the claimed invention includes the first plurality of antenna elements having a same first antenna element orientation and the second plurality of antenna elements having a same second antenna element orientation and wherein the first and second antenna element orientations are orthogonal. (See Petersson et al. ’458, paragraphs [0009] and [0031])
With regard to claim 16, Petersson et al. ’458 n view of Petersson et al. ’732 disclose the claimed invention including a wireless transmitter or receiver comprising the distribution network of claim 9. (See Petersson et al. ’458, paragraph [0002], second-to-last sentence regarding using ports to transmit and/or receive signals and paragraph [0028], “wireless communication arrangement”)
With regard to claim 17, Petersson et al. ’458 n view of Petersson et al. ’732 disclose the claimed invention including the wireless transmitter or receiver comprising the antenna array. (See Petersson et al. ’458, antenna arrangement 2 in FIG. 2). 
With regard to claim 18, Petersson et al. ’458 in view of Petersson et al. ’732 disclose the claimed invention including a network node or wireless terminal comprising the wireless transmitter or receiver. (See Petersson et al. ’458, paragraph [0028])

Allowable Subject Matter
Claims 1 and 4-8 are allowable.

Claims 11-13 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 19 and 20 are allowed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Betsy Deppe whose telephone number is 571-272-3054. The examiner can normally be reached Monday, Wednesday and Thursday, 7:00 am - 3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
, can be reached on 571-272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/BETSY DEPPE/Primary Examiner, Art Unit 2633